April 8, 2014




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                   IN RE JAKESIA SADE CELESTINE, Relator

NO. 14-14-00133-CV



                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-21521


      This Court heard this cause after granting and issuing a writ of habeas
corpus on February 14, 2014. This Court holds that the combined judgment of
contempt and order of commitment entered January 30, 2014 in the 247th District
Court, Harris County, Texas, in Cause No. 2012-21521, is void in part. Therefore,
this Court grants relator’s petition for writ of habeas corpus in part, and
accordingly strikes the void language of the trial court’s order as detailed in our
corresponding opinion. This Court further holds that relator has failed to
demonstrate that the trial court’s order is void in toto, or that relator is entitled to
release from the trial court’s order of commitment. Therefore, this Court denies
relator’s petition for writ of habeas corpus in part.
         We further order the Clerk of this Court to issue an alias capias for the arrest
of relator, Jakesia Sade Celestine, and order that she be remanded to the custody of
the Sheriff of Harris County, Texas, to be confined as ordered by the 247th District
Court, Harris County, Texas, in Cause No. 2012-21521 pursuant to the combined
judgment of contempt and order of commitment dated January 30, 2014 by Judge
Carolyn Marks Johnson, as amended by the opinion of this Court issued in this
cause.




                                             2